UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

EL PAso DIVISION
MARIA DoLoRES MINJAREZ; §
§
Plaintiff, §
§ . .
v. § EP-ls-CV-ooloG-FM
§
WAL-MART STORES, TEXAS, LLC, §
WAL-MART sToRES, INC.; and §
RICK DoDSoN, §
§
Defendants. §

ORDER GRANTING IN PART AND DENYING IN PART WAL-MART’S MOTION
FOR SUMMARY JUDGMEN'-I`

Before the court are “Wal-Ma;rt’s Motion for Summary Judgment” (“Motion”)
[ECF No. 32], filed November 13, 2018; “Plaintif`f"S Response to Wal-Mart’s Motion for
Summary Judgment” (“Response”) [ECF No. 40], filed December l, 2018; “Wal-Mart’S Reply
to Plaintiff"s Response to Motion for Sumrnary Judgment” (“Reply”) [ECF No. 43], filed
December 10, 2018; and “Plaintiff" s Sur-Reply to Wal-Mart’S Reply in Support of` its Motion f`or
Summary Judgment” (“Surreply”) [ECF No. 47], filed January 3, 2019.

This case arises out of a slip and fall-on a loose grape at Wal-l\/Iart’s store located at 7101
GateWay Blvd W in El Paso, Texas on Jiine 21, 2017.1 Maria Dolores Minjarez (“Plaintiff”)

filed suit against Wal-Mart Stores, Texas, LLC and Wal-Mart Stores, Inc. (collectively,

 

1 “Wal-Mart’s Notice of Removal” (“Not. Rem.”), ECF No. l, filed Jan. 12, 2018, “Plaintiff’s Original
petition and Request for Disclosure” (“Pet.”) 2, EX_. A.

 

 

 

“Wal-Mart”), asserting claims for premises liability and negligence2 Wal-Mart now moves for
summary judgment3 After due consideration of` the Motion, Response, Reply, Surreply, and
applicable law, the Motion is GRANTED IN PART and DENIED IN PART.
I. BACKGROUND

A. Facmal Background

On June 21, 2017, Plaintiff visited the Wal-Mart store located at 7101 Gateway
Boulevard West in El Paso, Texas at approximately 8:25 a.m.4 At the time of the incident,
Plaintiff Was Walking through the produce area between a self-service grape display and another
produce display.5 She slipped on a loose, dark grape immediately in front of the grape display at
9:19 a.rn.6 Plaintiff fell backwards, hitting her head.7 An ambulance transported her to Del Sol
Medical Center.8 Plaintiff received treatment for injuries to her head, neck, back, and hip.9

B. Parties ’ Arguments

1- Mn
Wal-Mart moves for summary judgment, arguing there is insufficient evidence of the

requisite elements of Plaintiff`s claims10 First, it asserts Plaintif`f’s claim of premises liability `

 

2 Id. at 2~3.
3 See generally “Wal~Mart’s Motion for Summary Judgmen ” (“Mot.”), ECF No. 32, filed Nov. 13, 2018.

4 “Plaintif`f’s Response to Wal-Mart’s Motion for Summary Judgment,” (“Resp.”), ECF No. 40, filed Dec.
1, 201 S, “Oral Deposition of Maria Dolores Minjarez” (“Minjarez Depo.”) 22: 6-13.

5 Resp., Video of lncident (“Video”) at 1:00:03, Ex. A.
6 Ia'. at 1:00:07; Minjarez Depo. 28: 14-1§-29: 16.

"' Minjarez Depo. 24: 23-24; 25: l1 3.

8 See Ex. I.

9 See fd.

10 Mot. 9 11 26.

 

 

must fail, as Plaintiff cannot establish actual or constructive knowledge of the unsafe condition.11
With regard to actual knowledge, Wal-Mart explains no evidence shows it knew of a grape on
the f`loor.12 Wal-Mart asserts that Plaintiff also failed to show constructive knowledge, as she did
not provide evidence for how long the grape remained on the floor.13

According to Wal-Mart, Plaintiff did not proffer sufficient evidence to support a finding
of proximate cause.14 Wal-Mart contends the evidence is insufficient to establish proximate
cause between the slip and fall and her injuries, rather than prior medical conditions.15 Wal-Mart
also claims that Plaintiff failed to meet her burden to show lost earnings or earning capacity.16
Finally, Wal-Mart insists that Plaintiff` s claim for ordinary negligence cannot survive summary

judgment, citing a lack of “af`firmative, contemporaneous conduct by the owner that caused the

injury'>:l']

2. Response
Plaintiff asserts genuine issues of material facts preclude summary judgment.18 She
argues Wal-Mart had actual knowledge of the grape and failed to respond with reasonable care.19

Plaintiff also rejects Wal-Mart’s contention it lacked constructive notice, reasoning the defect

 

11 1a at 9 izs.

12 Id. at 9 1[ 29.

13 Id. at 10 1129,

11 1a at 10 11 30.

15 ld.

16 MOt. ll-lZ i[ 33.
111d. at121i34.

18 Resp. 1.

191¢1'. atll.

 

lasted “long enough that a reasonable inspection by Defendant’s employees would have
uncovered it.”20 Lastly, Plaintiff contends she has satisfied her burden to show proximate cause
between the fall and her injuries.21
3. &ep_ly

Wal-Mart reiterates that Plaintiff has not shown actual or constructive knowledge of the
disputed defect: the loose grape on the floor.22 According to Wal-Mart, the record is devoid of
any evidence showing proximate cause between the fall and Plaintiff" s injuries.231 It also points
out that Plaintiff failed to address its argument concerning lost earnings or earning capacity.24
Finally, Wal-Mart explains Plaintiff may not bring a separate negligence clajm, as she has not

alleged any “affirmative, contemporaneous conduct . . . that caused the injury.”25

4. Surreply
Plaintiff filed a surreply, contending Wal-Mart improperly applied the law governing
actual and constructive knowledge215 She also opposes the assertion that she may not seek a
claim for negligence27 According to Plaintiff`, the store’s manager, assistant manager, and

associates acted negligently, as they were unaware of the grape on the floor and failed to

 

211 Id. at l6.

21]'¢1'. at 18-19.

22 Reply 5»6 11 12.
13 rd. ar 6 1114.
111¢1. at 711 16.

25 Id. at71117.

26 See Surreply 1-4.

27 Id. at 4.

 

following store safety policies.28 Finally, Plaintiff asserts medical documentation supports a
finding of proximate cause regarding the connection of her injuries to the fall.29
II. LEGAL STANDARD

A. Summary Judgment

Sumrnary judgment is proper where the pleadings, discovery, and affidavits demonstrate
there is “no genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.”:‘0 A dispute over a material fact is genuine “when there is evidence sufficient for
a rational trier of fact to find for the non-moving party.”31 Substantive law defines which facts
are material.32

The party moving for summary judgment bears the initial burden of identifying those
portions of the pleadings, discovery, and affidavits demonstrating the absence of a genuine issue

.33 When considering only admissible evidence in the pretrial record,34 the court

of material fact
Will “view all facts in the light most favorable to the non-moving party” and draw all factual

inferences in the nonmovant’s favor.35 If the moving party cannot demonstrate the absence of a

genuine issue of material fact, summary judgment is inappropriate36

 

211 Ia’. at 4~5.

29 ]d. at 5 .

311 FED. R. Clv. P. 56(a).

31 Perez v. Reg:'on 20 Educ. Serv. Ctr,, 307 F.3d 318, 323 (5th Cir. 2002) (citation omitted).

32 Anderson v. Li'berty Lobby, Inc., 477 U.S. 242, 248 (1986).

33 See Celotax Corp. v. Cafrett, 477 U.S. 317, 323 (1986).

11 Fawler v. smah, 63 F.3d 124, 126 (5th Cir. 1995).

35 Cheatham v. Allstale ]ns. Co., 465 F.3d 57 8, 582 (5th Cir. 2006) (per curiam) (citation omitted).

36 Tubacex, Inc. v. MV.Risan, 45 F.3d 951, 954 (5th Cir. 1995).

 

 

Once the moving party has met its initial burden, the nonmoving party must go beyond
the pleadings and, by its own affidavits or discovery, set forth specific facts showing there is a
genuine issue for trial.37 The nonmoving party’S burden is not satisfied by the raising of “some
metaphysical doubt as to the material facts, by conclusory allegations, by unsubstantiated
assertions, or by only a Scintilla of evidence.”38 The court does not “in the absence of any proof
assume that the nonmoving party could or would prove the necessary facts.”3° When reviewing
the parties’ submissions, the court does not weigh the evidence or determine the credibility of the
witnesses.”‘10 Once the nonmovant has had the opportunity to make this showing, summary
judgment will be granted “if no reasonable juror could find for the nonmovant.”4 1'
III. DISCUSSIOl\l

/l.l Premz'ses Liabilily

Plaintiff seeks relief on a theory of premises liability, alleging her slip and fall resulted
from Wal-Mart’s failure to exercise reasonable care on its premises.42 Under Texas law,
premises owners “have a duty to protect invitees from, or warn them of, conditions posing

unreasonable risks of harm if the owners knew of the conditions or, in the exercise of reasonable

 

37 Celotex, 477 U.S. at 324 (internal quotation marks and citation omitted).

311 Lz'ttle v. Liquz‘dAfr Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc) (per curiam) (intemal quotation
marks and citations omitted).

39 Id. at 1075 (emphasis removed).
40 Cabom`, 278 F.3d 448, 451 (5th Cil‘. 2002) (Citation Omitted).
41 Idl

42 Pet. 2-3.

 

 

care, should have known of them.”43 fn order to prevail on a premises liability claim, a plaintiff
must show:
(l) Actual or constructive knowledge of the condition on the premises by the
owner/operator;
(2) "I`hat the condition posed an unreasonable risk of harm;
(3) That the owner/operator did not exercise reasonable care to reduce or
eliminate the risk; and
(4) That the owner/operator’s failure to use such care proximately caused the
plaintiff" s injuries.44
This duty is not absolute. The proprietor is not a guarantor of the invitee’s safety on the
premises.“15 Rather, the proprietor’s duty is to “use reasonable care to make the premises safe for
the use of business invitees.”46 Where the proprietor fails to make the premises safe, a plaintiff
may only prevail on a premises defect claim where the proprietor had “actual or constructive
knowledge of the condition” that caused the injury.47 The court first turns to whether Wal-Mart
had actual or constructive knowledge of the defect on the premises.
1. Knowledge of an Unreasonany Dangerous Condition
Wal-Mart argues Plaintiff failed to proffer evidence that it actually knew of any grape on

the floor or created the allegedly dangerous condition48 Plaintiff counters that this case “turns

on the fact that its employees knew (and were in fact instructed) to place mats in front of areas

 

‘13 McCarty v. Hillstone Rest. Grp., lnc., 864 F.3d 354, 358 (5th Cir. 2017) (citing Henkel v. Normau, 441
S.W.Sd 249, 251 (Tex. 2014)) (internal quotation marks omitted).

‘1‘1 Keetch v. Kroger Co., 845 S.W.Zd 262, 264 (Tex. 1992) (citing Corbin v. Safeway Stores, Inc., 648
S.W.2d 292, 296 (Tex. 1983) and Hernana’ez v. Kroger, 711 S.W.2d 3, 5 (Tex. 1985)).

45 Wright v. Wal-Mart Stores, ]nc., 73 S.W.$d 552, 554 (Tex App._Houston [1st Dist.] 2002).
46 See z'd.
41 Oncor Elec. Deh`very Co. LLC v. Murr'llo, 449 S.W.3d 583, 592'(Tex. App._Houston [lst Dist.] 2014).

11M0i. 9-10 11 2a

 

 

where there were open ‘loose fruit’ displays because the Defendant knew and acknowledged that
these areas posed a greater danger to customers.”49

Actual knowledge can be established by circumstantial evidence50 “Proof that the
premises owner . . . created a condition which poses an unreasonable risk of harm may constitute
circumstantial evidence that the owner or occupier knew of the condition.”51 Where the
“circumstantial evidence is so slight that the choice between opposing plausible inferences
amounts to nothing more than speculation, it is legally no evidence at all.”52

cz. Corbz'n v. Saj%way Stores, Inc.

Plaintiff claims the Texas Supreme Court’s decision, Corbz'n v. Safeway Stores, Inc.,53 is
controlling precedent.54 Corb:'n involved a slip and fall on grapes in front of a self-service grape
display.55 lt was an “open, slanted bin above a bare, green linoleum floor.”56 The plaintiff
asserted Safeway acted negligently on a theory of premises liability, arguing: (1) the presence of

the specific grape “posed an unreasonable risk of harm” and Safeway had constructive

knowledge of the risk;57 (2) the floor was dangerous because it was dirty;58 and (3) the self-

 

“9 Resp. 12.
511 Keetch v. Kroger Co., 845 S.W.2d 262, 266 (Tex. 1992).
511¢:1.

52 Um'v. of Tex. at El Paso v. Muro, 341 S.W.3d 1, 5 (Tex. App.-El Paso 2009) (citing Lozano v. Lozano,
52 S.W.3d l4l, 148(T€X.200l)).

13 648 s.w.zd 292 (Tex. 1983).
54 Resp. ll.

55 Corbin, 648 S.W.Zd at 294.
56 Id. at 296.

57 Id.

58 Id

 

service grape display was unreasonably dangerous because it was an “open, slanted bin above a
green linoleum tile floor.”59

The court rejected Corbin’s first argument, noting, although Safeway did not deny the '
elevated risk, Corbin failed to provide proof of constructive knowledge60 The court found
plaintist second argument without merit, reasoning he slipped on a grape, not a dirty floor, and
thus the state of the floor was not applicable.61 Lastly, the court held that a jury could find the
method of displaying grapes posed an unreasonable risk of customers falling on grapes.62 The
Corbin court emphasized that Safeway admitted “it knew of this unusually high risk associated
with its grape display.”63 lt also pointed to evidence that mats, which the store regularly used,
were missing64 The court explained, “Because the placing of such a mat in front of the grape
display was a function of general store maintenance, the jury reasonably could have inferred that
Safeway, through its employees, had failed to put the mat in place,” thereby satisfying the
requirement of notice.65

b. l Broolcs'hire Grocery Co. v. Taylor

Wal-Mart contends Corbin is unpersuasive, citing to the Texas Supreme Court’s later

decision, Brookshire Grocery Co. v. Taylor.66 ln Broolcrhire, the plaintiff slipped and fell on a

 

5916£'l

60 Id_

61 Corbin, 648 S.W.Zd at 296.
62 ]d

63 Id. (emphasis added).

64 ltd

65 Id

66 Reply 2 11 4 (citing 22 S.W.?)d 406 (Tex. 2006)).

9

 

piece of melting ice on a tile floor near a soft drink dispenser in a grocery store.157 ice regularly
fell from the dispenser onto the floor.68 A central issue was whether the soft drink dispenser
posed an unreasonable risk of harm.69 The Texas Supreme Court noted the plaintiff failed to
show the dispenser “was set up in such a way that ice on the floor was a greater danger than one
would ordinarily encounter with such dispensers, or that customers, through prone to spills, were
any more prone around this dispenser.”""J Responding to the plaintist argument that the store
should have used more mats and warning signs, the court explained that the use of mats and
warning signs were applicable to whether the store exercised reasonable care, not whether the
dispenser itself Was an unreasonably dangerous condition.71
c. Analysis

After careful review of Texas law, this court finds Corbin applicable to the slip and fall at
hand. In a typical slip and fall case, “there is usually no basis for a claim that the storeowner
maintained an unreasonably dangerous method of display that frequently caused such food items
to become floor hazards.”72 Simply put, a store may not be held liable simply because a method
of display commonly resulted in the falling of food. l lt was critical in Corbin that Safeway

admitted: (1) it was aware of the hazards posed by the grape display; and (2) policy instructed

 

67 Broolcrhire, 22 S.W.3d at 407.
68 Id

59 Id. at 408.

70 Idl

71 ld-

72 Corbin v. Safeway Stores, Inc., 648 S.W.Zd 292, 297 (1983) (emphasis in original).

lO

 

 

employees to place mats.75 Employees had not placed the mats, and the court found this
sufficient to “satisfy the requirement of notice” of the condition.74_

Like Corbin, Wal-Mart acknowledged the elevated risk associated with grape displays as
evidenced by its adoption of its store policy aimed at minimizing the risk of injuries caused by
fallen fruit-15 While this grape display did not pose the same structural hazards_the open,
slanted nature of the bin_as in Corbin, self-service grape bins pose an elevated risk by the
nature of the fruit themselvesl Grapes may, for a variety of reasons, fall to the ground and cause
customers to slip in the store due to their small, round size and slippery nature. Wal-l\/lart’s store
policy accounts for such danger by instructing employees to “[p]lace a mat in front of small

”75 lt also directs employees to remove trash and debris

loose fruits such as grapes and cherries.
as they work and to “complete safety sweeps on a regular basis” to ensure the sales floor remains
free of slip and trip hazards.77 Robert Adam Evans, the Store Manager, testified that “safety
sweeps are done approximately every hour.”78 Managers visually verify the safety checks, as
well as completing their own safety checks.79

Wal-Mart’s store policy demonstrates Wal-l\/lart’s knowledge of increased risk stemming

from its grape displays This policy clearly addresses the potential danger of small fruits falling

from self-service gray displays lt specifically names grapes and cherries as examples of fruit

 

73 ]d. at 296.

74 Id_

75 Resp. 12 (citing EX. G, Wal-Mart Safety Solution Guidelines 14.)

76 “Department Safety Solutions” 14, Ex. G.

1"" Ia'. at 3.

"`8 Resp., “Oral and Videotaped Deposition of Robert Adam Evans” (“Evans Depo.”) 8: 12~13.

79 Id. at 92 5- 9.

ll

 

' requiring mats.150 This is analogous to Corbin, where Safeway employed a store policy of
placing mats to prevent potential injury from its grape display.81 Consequently, a jury could find
Wal-Mart had knowledge of an unreasonably dangerous condition due to the nature of grapes
and Wal-Mart’s store policy.

Should the jury find that Wal-l\/lart had knowledge that the grape display posed an
unreasonably dangerous condition, it is also the responsibility of the jury to determine whether
Wal-Mart failed to exercise reasonable care. The court thus looks to whether Plaintiff has
offered sufficient evidence to suggest proximate cause between the Wal-Mart incident and her
injuries

2. Proximate Cause

Proximate cause consists of two elements: (l) cause in fact and (2) foreseeability52 ln
order to establish cause in fact, Plaintiff must show “the act or omission was a substantial factor
in causing the injury without which the harm Would not have occurred.”S5 Wal-Mart takes issue
with the first prong, arguing the alleged injuries instead occurred as a result of an vehicular
accident in 201 6.154 Plaintiff counters she has provided medical records of treatment she received

following the slip and fall, which shows proximate cause,85

 

80 Department Safety Solutions 14. 5

51 Corbin v. Safeway Stores, Inc., 648 S.W.2d 292, 296 (1983).
52 W. Invs.. Inc. v. Urena, 162 S.W.3d 547, 551 (Tex. 2005).

155 ld. at 551. ,,

11 Mot. 10 y 31.

115 Resp. 18.

12

 

 

Plaintiff was in a vehicular accident in 2016 and suffered injuries to her back, neck, and
right arm.86 Plaintiff submitted the following medical documentation: an itemized statement
documenting the ambulance ride; a discharge summary from Del Sol Medical Center, listing
“head injury,” “hip pain-contusion,” and “neck & back pain”; a discharge summary from an
orthopedic surgery; and chiropractic and rehabilitative records.57 When viewing the evidence in
the light most favorable to the plaintiff, a jury could determine that Wal-Mart’s alleged failure to
make the premises safe was a “substantial factor” in bringing about Plaintiff’ s injuries.88 Hence,
a question of fact remains

In conclusion, sufficient evidence exists to defeat summary judgment on Plaintiff`s
premises liability claim. 1

B. Whether Plaintijijay Assert an Ordinary Negligence Claim

Plaintiff also asserts a claim for negligence39 According to Wal-Mart, Plaintiff cannot
pursue a separate negligence claim, reasoning there is “no ‘affirmative, contemporaneous
conductl . .that caused the injury.”’90 Plaintiff counters that Wal-Mart employees did not receive
adequate training to recognize an elevated risk stemming from the grape display.91 In support of
her contention, she points out employees failed to place a mat or perform a safety sweep of the

area.92

 

55 Minjarez Depo. 5: 7-8; 6: 5-15.

87 See Ex. 8.

113 Urena, 162 S.W.3d at 551.

59 Pet. 3.

90 Reply 7-8 (quoting Mum'z v. Marrz'ott, 773 F. Supp. 2d 674, 683 - 84 (W.D. Tex. 2011)).
91 Surreply 4-5.

93 Id. at 5.

13

 

ln Texas, a plaintiff may pursue a negligence claim under two theories: general
negligence and premises liability.(“'3 While premises liability falls under the umbrella of general
negligence claims, this subcategory contains “different elements that define a property owner or
occupant’s duty with respect to those who enter the property.”9‘1

Ordinary negligence principles apply where “the injury is the result of a
contemporaneous, negligent activity on the property.”95 lt thus involves a “malfeasance theory
based on affirmative, contemporaneous conduct by the owner that caused the injury.” 96 ln
contrast, the court applies the principles of premises liability if the injury stems from a condition
on the premises rather than an act.9-7 _Premises liability is a “nonfeasance theory based on the
owner’s failure to take measures to make the property safe."’98 Accordingly, a plaintiff must
proceed under a theory of premises liability where his or her claim concerns the condition of the
premises rather than contemporaneous negligent acts.99 A case arising under a theory of

premises liability cannot support the plaintiff’s recovery under a theory of general negligence.1110

 

93 See Occz`denml Chem. Corp. v. Jenkins, 478 S. W. 3d 640, 644 (Tex. 2016) (citing Keerch v. Kroger Co.
845 S. W. 2d 262, 264 (Tex.1992) (“Depending on the circumstances a person injured on another’ s property may
have either a negligence claim or a premises- liability claim against the property owner ”)

94 Id. (citing W. Invs., Inc. v. Urena, 162 S_W.3d 547, 550 (Tex. 2005)).

95 Ia'. (citing Keetch, 845 S.W.2d at 264).

96 Aastz`n v. Kroger Texas L.P., 746 F.3d 191, 196 (5th Cir. 2014), certified question answered, 465 S.W.3d
193 (Tex. 2015) (internal quotation marks and citation omitted).

91 Id. (Citing H.E. Butt Grocery Co. v. Warr:er, 845 S.W.2d 258, 259 (Tex. 1992)).

91Anst1`r: v. Kroger Texas L.P., 746 F.3d 191, 196 (5th Cir. 2014), certified question answered 465 S.W.3d
193 (Tex. 2015) (internal quotation marks and citation omitted).

99 Del Lago Partners, Inc. v. sz'th, 307 S.W.3d 762, 776 (Tex. 2010).
1111 Unfted Scnffolding Inc. v. Levine, 537 S.W.3d 463, 472 ('l`ex. 2017), reh 'g denied; see also H.E. an!
Grocery Co, 845 S.W.2d 258, 259 (Tex. 1992).

14

 

 

 

ln the present case, Plaintiff makes the following allegations to support a theory of
ordinary negligence against Wal-l\/lart: negligent hiring, supervision, and retention of employees;
failure to properly train and supervise employees to prevent slip and falls; failure to enforce store
policy meant to protect against such injury; failure to inspect the sales floor, amongst other
theories.111I Plaintiff also asserts several allegations of negligence by the store manager: failure
to keep a proper lookout, failure to warn Plaintiff of dangerous conditions, and failure to use due
care.1112

Plaintiff`s suit rests solely on a condition of the premises: the grape display.1113 The
failure to clean the floors or use preventative measures, like mats, is not analogous to
“affirmative, contemporaneous conduct by the owner of the store.”1114 Indeed, Plaintist suit
relies on the maintenance of the premises to be free of fallen fruit. Her claim clearly seeks relief
for an allegedly defective condition of the premises and thus “encompasses a nonfeasance theory
based on the owner’s failure to take measures to make the property safe.”1115 Accordingly, Texas

law precludes a concurrent claim of negligence Surnmary judgment against the ordinary

negligence claim is granted

 

1111 See Pet. 3.

1113 See id at 3-4.

1113 See id. at 2.

1111 See Uni'red Scajj"olding, Irzc. v. Levine, 537 S.W.3d at 471.

1115 Ausfz`n v. Kroger Texars L.P,, 746 F.3d 191, 196 (5th Cir. 2014), certified question answered, 465 S.W.3d
193 (Tex. 2015) (internal quotation marks and citation omitted).

15

 

C. Damagesjbr Lost Earnings and Earnz'ng Capacfly

Wal-Mart also moves for summary judgment on the issue of damages for lost earnings
and loss of earning capacity.1116 I-lowever, it provides little support besides Plaintiff’s testimony
that her doctor did not tell her that she could not work.1117 Wal-Mart also states Plaintiff has
failed to support her claim for lost wages with evidence 11113 These arguments are without merit

Plaintiff testified she has not been able to work from the injuries she sustained in the slip
and fall.1119 At the time of the Wal-l\/lart incident, she worked at Caprock Home llealthl Services,
caring for senior citizens.1111 Plaintiff explained she left her job on April 24, 2018, as pain in her
right elbow rendered her unable to perform her job duties.111 Subsequently, she worked at a
restaurant from May 2018 to July 2018,112 operating the cash register, waiting on tables, and
cooking.115 Plaintiff left this job due to pain in her elbow and knee.11‘1

The absence of a physician’s directive not to work is not dispositive; there is sufficient
evidence to raise a question of fact as to whether she is entitled to compensation for lost earnings

or earning capacity. Therefore, a jury could determine the injuries sustained from the slip and fall

 

1116 See Mot. 14 ill 42» 43'

107 Id_ 12 11 33 (citing Minjarez Depo. 16: 4~6).
1113 Reply 16.

1119 Minjarez Depo. 17: 14-19.

1111 Id. at 17: 7-10; 16: 11~17; 16: 18-22.
1111a.a116;11-17,16: 18_22.

111 1a a114:22_15:4;15:11-13.

113 Id. at 15: 5-10.

114Ia1. at 153 14-22.

16

 

 

resulted in lost earnings and loss of earning capacity. Summary judgment is therefore not
appropriate
IV. CONCLUSION AND ORDERS
_ After careful consideration of the submitted summary judgment evidence, the court
denies summary judgment regarding Plaintift’s claim of premises liability and damages for loss
of earning and loss of earning capacity. The court grants summary judgment with respect to
Plaintiff’ s claim of ordinary negligence
Accordingly, “Wal-Mart’s Motion for Summary Judgment” [ECF No. 32] is GRANTED
IN PART and DENIED IN PART. l

S() ()RDERED.

sIGNEDthiS §§ day ofJanuary, 2019.

FmK MoNTALvo
UNITED s'rA'rEs DISTRICT JUDGE

 

17

 

 

